Title: To James Madison from Cyrus Griffin, 28 April 1788
From: Griffin, Cyrus
To: Madison, James


My Dear Sir
N: york april 28. [1788]
I am favored by your friendly letter of april the 10th.
How it happened that No. 69 of Publius should have been omitted I can hardly imagine; the neglect shall be done away if any acquaintance or the printer are in possession of that paper.
The marchioness is perfectly upon her feet—for she walks five miles every day—and with great pleasure I will execute your Commands to her, and the Count—who are going to Philadelphia on Thursday next.
I am very sorry to hear that your calculations render the adoption of the constitution so uncertain—I did once think that my conclusion upon the matter was erroneous—but alas! my dear sir, without a change of opinion when the members assemble I fear the system will be lost; however if it shall depend upon Kentucky Brown is determined to exert all his Influence in favor of it.
This morning your letter is sent to Charleston by a proper conveyance.
My two last packets to you contained letters from Europe—by this post I do myself the pleasure to enclose others, and the paper of today.

The Emperor having declared war against the Turks—and being determined to act with vigor—in all probability the flames will extend farther. His ottoman majesty does not discover the least Inclination for peace upon the Conditions offered by Russia, and France being in strict union with the Porte cannot remain idle.
Colonel Carrington has gotten amoung us again—but does not seem to be in good spirits—whether from love matters, or from the loss of his election in Virginia, or from what other Cause I do not know.
We expect to make nine states in the course of this week—tho at present the weather is very bad.
What am I to do with the boxes and packages under your direction. Your very affet. and obedient humble servant
C Griffin
